DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is responsive to the amendment filed on 06/13/2022.	
3. 	Claims 1, 3-11, 13-15 are pending. Claims 1, 3-11,13-15 are under examination on the merits. Claims 1, 8 are amended. Claim 2 is cancelled. Claim 12 is previously cancelled. 
4.	The objections and rejections not addressed below are deemed withdrawn.
5.	Applicant's arguments filed 06/13/2022 have been fully considered but they are not persuasive, thus claims 1, 3-11, 13-15 stand rejected as set forth in Office action dated 03/18/2022 and further discussed in the Response to Arguments below.  

Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

7. 	A) 	Claims 1, 3-4, 8, 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No.10,074,782 B2 (hereinafter “782”) in view of Kim et al. (US Pub. No. 2014/ 0231766 A1, hereinafter “”766”). Although the claims at issue are not identical, they are not patentably distinct from each other because ”782 recites a light emitting device, comprising: a light emitting element adapted to emit blue light; a plurality of green quantum dots adapted to absorb a portion of the blue light emitted from the light emitting element to emit green light; a sealing resin covering the light emitting element; a green quantum dot-containing layer disposed outside the sealing resin and spaced apart from the sealing resin, the green quantum dot-containing layer including a light-transmissive material and the plurality of green quantum dots, and a red phosphor adapted to absorb a portion of the blue light emitted from the light emitting element to emit a red light, the red phosphor is a MGF phosphor, or a combination of a KSF phosphor and the MGF phosphor, wherein the KSF phosphor is a compound having the chemical formula:
A2[M1-aMn4+aF6]    (1)
where A is at least one selected from the group consisting of K+, Li+, Na+, Rb+, Cs+, and NH4+, M is at least one element selected from the group consisting of Group 4 elements and Group 14 elements, and 0 < a < 0.2; and the MGF phosphor is a compound having the chemical formula: 
(x-a)Mg0-(a/2)Sc-2O3-yMgF2-cCaF2-(l-b)GeO2-(b/2)Mt2O3:zMn4+    (2)
where 2.0 ≤ x ≤ 4.0, 0 < y <1.5,  0 < z <0.05, 0 ≤ a < 0.5 , 0 < b <0.5, 0 ≤ c < 1.5, y+c < 1.5, and Mt is at least one element selected from the group consisting of Al, Ga, and In. “782 does not expressly teach the quantum dots have an average particles of 1 nm to 20 nm, preferably 2 nm to 10 nm.  
	However, “766 teaches an organic light emitting device (Page 1, [0001]) including a nano composite layer including light emitting nano-particles (Page 2, [0031], Fig. 2), wherein the light emitting nano-particles may include green quantum dots such as Cd Se or a core-shell CdSxSe1-x/ZnS (Page 3, [0041]) or a green fluorescent material (Page 2, [0040]; Page 3 [0046])). The quantum dots refer to small size particles having a quantum confinement effect, which have a diameter of about 1 nm to 10 nm.  In addition, the quantum dots have a homogeneous single structure, or a core-shell dual structure.  By controlling the size of quantum dots, the color of light implemented from the light emitting layer can be easily changed into various colors, for example, red, green, or blue.  In addition, when a blue light or ultraviolet light is emitted from the light emitting layer , yellow or red, green, and blue may be mixed therewith to implement a white light by various sizes of quantum dots included in the nano-composite layer (Page 3, [0040]). 
In an analogous art of the light emitting device, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the quantum dot size of by “782, so as to include the quantum dots have an average particles of 1 nm to 20 nm, preferably 2 nm to 10 nm as taught by “766, and would have been motivated to do so with reasonable expectation that this would result in providing to control the size of quantum dots, wherein the color of light implemented from the light emitting layer can be easily changed into various colors, for example, red, green, or blue.  In addition, when a blue light or ultraviolet light is emitted from the light emitting layer , yellow or red, green, and blue may be mixed therewith to implement a white light by various sizes of quantum dots included in the nano-composite layer as suggested by “766 (Page 3, [0040]). 

B)	Claims 1, 3-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,651,349 B2 (hereinafter “”349”). Although the claims at issue are not identical, they are not patentably distinct from each other because “349 recites a light emitting device, comprising: a light emitting element adapted to emit blue light; a plurality of quantum dots adapted to absorb a portion of the blue light emitted from the light emitting element to emit green light; at least one of a KSF phosphor and a MGF phosphor, the KSF phosphor being adapted to absorb a portion of the blue light emitted from the light emitting element to emit red light, and the MGF phosphor being adapted to absorb a portion of the blue light emitted from the light emitting element to emit red light; a sealing resin covering the light emitting element; and a quantum dot layer disposed outside the sealing resin, the quantum dot layer including a light-transmissive material and the quantum dots having a particle size of 1 to 20 nm, wherein the KSF phosphor is a compound having the chemical formula:
A2[M1-aMn4+aF6]		(1)
where A is at least one selected from the group consisting of K+, Li+, Na+, Rb+, Cs+, and NH4+, 
M is at least one element selected from the group consisting of Group 4 elements and Group 14 elements, and 0 [Symbol font/0x3C] a [Symbol font/0x3C] 0.2; wherein the MGF phosphor is a compound having the chemical formula: 
	(x-a)MgO·(a/2)Sc2O3·yMgF2·cCaF2·(1-b)GeO2·(b/2)Mt2O3:zMn4+	 		(2)
wherein 2.0 [Symbol font/0xA3] x [Symbol font/0xA3] 4.0, 0 [Symbol font/0x3C] y [Symbol font/0x3C] 1.5, 0 [Symbol font/0x3C] z [Symbol font/0x3C] 0.05, 0 [Symbol font/0xA3] a [Symbol font/0x3C] 0.5, 0 [Symbol font/0x3C] b [Symbol font/0x3C] 0.5, 0 [Symbol font/0xA3] c [Symbol font/0x3C] 1.5, y + c [Symbol font/0x3C] 1.5, and  Mt is at least one element selected from Al, Ga and In; wherein the light emitting element and the sealing resin constitute a part of a light emitting element package; wherein the quantum dot layer is spaced apart from the light emitting element package including the sealing resin so that transfer of heat generated from the light emitting element to the quantum dots is suppressed; and wherein the sealing resin includes at least one of the KSF phosphor and the MGF phosphor. Given that the light emitting device as presently read on the light emitting device in “349 claims, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention that the scope of recited claims encompasses the scope of the patent claims and thus, render the present claims prima facie obvious. 

C)	Claims 1, 3-11,13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-9, 11, 17 of U.S. Patent No.10,490,711 B2 (hereinafter “711”) in view of Kim et al. (US Pub. No. 2014/ 0231766 A1, hereinafter “”766”). Although the claims at issue are not identical, they are not patentably distinct from each other because “711 recites a light emitting device comprising: a light emitting element package comprising: a light emitting element adapted to emit a blue light, and a sealing resin that covers and is in direct contact with the light emitting element; a light guide plate having an upper surface, a lower surface, and a lateral surface extending from the upper surface to the lower surface; and a sulfide phosphor-containing layer disposed separate from the light emitting element package and facing the upper surface of the light guide plate, wherein the light emitting element package is disposed such that the sealing resin of the light emitting element package faces the lateral surface of the light guide plate, wherein the sealing resin contains exactly one type or exactly two types of phosphor, each of which is a red phosphor selected from the group consisting of: (i) a KSF phosphor, wherein the KSF phosphor is a compound having the  chemical formula as set forth and ii) a MGF phosphor, wherein the MGF phosphor is a compound having the chemical formula as set forth. “711 does not expressly teach the quantum dots have an average particles of 1 nm to 20 nm, preferably 2 nm to 10 nm.  
	However, “766 teaches an organic light emitting device (Page 1, [0001]) including a nano composite layer including light emitting nano-particles (Page 2, [0031], Fig. 2), wherein the light emitting nano-particles may include green quantum dots such as Cd Se or a core-shell CdSxSe1-x/ZnS (Page 3, [0041]) or a green fluorescent material (Page 2, [0040]; Page 3 [0046])). The quantum dots refer to small size particles having a quantum confinement effect, which have a diameter of about 1 nm to 10 nm.  In addition, the quantum dots have a homogeneous single structure, or a core-shell dual structure.  By controlling the size of quantum dots, the color of light implemented from the light emitting layer can be easily changed into various colors, for example, red, green, or blue.  In addition, when a blue light or ultraviolet light is emitted from the light emitting layer , yellow or red, green, and blue may be mixed therewith to implement a white light by various sizes of quantum dots included in the nano-composite layer (Page 3, [0040]). 
In an analogous art of the light emitting device, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the quantum dot size of by “711, so as to include the quantum dots have an average particles of 1 nm to 20 nm, preferably 2 nm to 10 nm as taught by “766, and would have been motivated to do so with reasonable expectation that this would result in providing to control the size of quantum dots, wherein the color of light implemented from the light emitting layer can be easily changed into various colors, for example, red, green, or blue.  In addition, when a blue light or ultraviolet light is emitted from the light emitting layer , yellow or red, green, and blue may be mixed therewith to implement a white light by various sizes of quantum dots included in the nano-composite layer as suggested by “766 (Page 3, [0040]). 

D)	Claims 1, 3-11,13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2,4-9, 12-15 of U.S. Patent No.10, 714, 664 B2 (hereinafter “”664”) in view of Kim et al. (US Pub. No. 2014/ 0231766 A1, hereinafter “”766”). Although the claims at issue are not identical, they are not patentably distinct from each other because “644 recites a device comprising: a light emitting device comprising: a light emitting element adapted to emit a blue light, a sealing resin covering the light emitting element, and a sulfide phosphor-containing layer disposed separate from the sealing resin; and a diffusion plate disposed between the sealing resin and the sulfide phosphor-containing layer, the diffusion plate being spaced apart from the sealing resin, wherein the sealing resin includes a red phosphor comprising at least one phosphor selected from the group consisting of: a first phosphor, which is a compound having the chemical formula:
A2[M1-aMn4+aF6]
where A is at least one selected from the group consisting of K+, Li+, Na+, Rb+, Cs+ and NH4+, M is at least one element selected from the group consisting of Group 4 elements and Group 14 elements, and
0 < a < 0.2; and
the first phosphor is adapted to absorb at least a portion of the blue light emitted from the light emitting element to emit red light, and a second phosphor, which is a compound having the chemical formula:
(x-a)MgO·(a/2)Sc2O3·yMgF2·cCaF2·(1-b)GeO2·(b/2)Mt2O3:zMn4+
where 2.0 ≤ x ≤ 4.0,
0 < y < 1.5,
0 < z < 0.05,
0 ≤ a < 0.5,
0 < b < 0.5,
0 ≤ c < 1.5
y + c < 1.5, and
Mt is at least one element selected from the group consisting of Al, Ga and In, and  the second phosphor is adapted to absorb at least a portion of the blue light emitted from the light emitting element to emit red light, wherein the sulfide phosphor-containing layer includes a sulfide phosphor having the chemical formula:
M1Ga2S4:Eu
which is a thiogallate phosphor activated with Eu, where M1 is at least one element selected from the group consisting of Mg, Ca, Sr and Ba, and the sulfide phosphor is adapted to absorb at least a portion of the blue light emitted from the light emitting element to emit green light; and wherein the light emitting element is adapted to emit light of a wavelength within a range of 430 nm to 480 nm, the red phosphor is adapted to emit light of a wavelength within a range of 600 nm and 660 nm, a ratio of an emission intensity at a peak wavelength of the light emitting element to an emission intensity at a peak wavelength the red phosphor is in a range of 100:55 to 100:70.  “664 does not expressly teach the quantum dots have an average particles of 1 nm to 20 nm, preferably 2 nm to 10 nm.  
	However, “766 teaches an organic light emitting device (Page 1, [0001]) including a nano composite layer including light emitting nano-particles (Page 2, [0031], Fig. 2), wherein the light emitting nano-particles may include green quantum dots such as Cd Se or a core-shell CdSxSe1-x/ZnS (Page 3, [0041]) or a green fluorescent material (Page 2, [0040]; Page 3 [0046])). The quantum dots refer to small size particles having a quantum confinement effect, which have a diameter of about 1 nm to 10 nm.  In addition, the quantum dots have a homogeneous single structure, or a core-shell dual structure.  By controlling the size of quantum dots, the color of light implemented from the light emitting layer can be easily changed into various colors, for example, red, green, or blue.  In addition, when a blue light or ultraviolet light is emitted from the light emitting layer , yellow or red, green, and blue may be mixed therewith to implement a white light by various sizes of quantum dots included in the nano-composite layer (Page 3, [0040]). 
In an analogous art of the light emitting device, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the quantum dot size of by “664, so as to include the quantum dots have an average particles of 1 nm to 20 nm, preferably 2 nm to 10 nm as taught by “766, and would have been motivated to do so with reasonable expectation that this would result in providing to control the size of quantum dots, wherein the color of light implemented from the light emitting layer can be easily changed into various colors, for example, red, green, or blue.  In addition, when a blue light or ultraviolet light is emitted from the light emitting layer , yellow or red, green, and blue may be mixed therewith to implement a white light by various sizes of quantum dots included in the nano-composite layer as suggested by “766 (Page 3, [0040]). 
Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9	Claims  1, 6-7, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US Pub. No. 2010/0053930 A1, hereinafter “”930”) in view of Ryosuke Hiramatsu (US Pub. No. 2012/0043559 A1, hereinafter “”559”), and Stokes et al. (US Pub. No. 2005/ 0051766 A1, hereinafter “”766”). 

Regarding claims 1,13: “930 teaches a light emitting device (Page 4, [0059]), comprising: a light emitting element adapted to emit blue light; a sealing resin covering the light emitting element; a phosphor included in the sealing resin and adapted to absorb a portion of the blue light emitted from the light emitting element to emit red light; and a quantum dot layer disposed outside the sealing resin (Page 4, [0060]), the quantum dot layer including quantum dots adapted to absorb a portion of the blue light emitted from the light emitting element to emit green light as shown in Fig. 5 (Page 4, [0060]), wherein the quantum dot layer is sheet-shaped ( and is spaced apart from the sealing resin (Page 5, [0060]-[0061]). “930 does not expressly teach i) the phosphor has a half-width of an emission peak of 35 nm or less, ii) and the blue light emitted from the light emitting element to emit green light having an emission peak wavelength of 510 nm to 560 nm, wherein the quantum dots have an average particle size of 1 nm to 20 nm, preferably 2 nm to 10 nm.
	Referring to i), however, “559 teaches a light emitting device which includes a light emitting element having a main emission peak in the wavelength region of greater than 420 nm and equal to or less than 500 nm, and a phosphor layer formed on the light emitting element (Page 1, [0018]). The phosphor (Page 3, [0065]) is excited by the light emitted from the light emitting element, and  emits light of red color to deep red color. The light emission spectrum of the emitted light has a main emission peak in the wavelength region of equal to or greater than 650 nm and equal to or less than 665 nm. Generally, the half width of the main emission peak is 20 nm or less (Page 3, [0067]) with benefit of providing phosphors having particularly high luminescence intensities, and are particularly effective when the light emitting device is used in illumination applications (Page 2, [0039]; Page 3, [0065])
	Referring to ii), “766 teaches optoelectronic devices that incorporate quantum dots as the electroluminescent layer in an inorganic wide-bandgap heterostructure (Page 1, [0002]), wherein the quantum dots serve as the optically active component of the device (Page 1, [0002]). The size of the quantum dots will dictate the color of the luminescence provided by the dots. For example, CdSe/ZnS core-shell quantum dots having a size in the range of about 3 nm to about 4 nm will emit in the green (i.e., emission wavelengths in the range of about 555 nm to about 585 nm), while other uniform sized quantum dots will provide red and blue luminescence. A blended formulation of quantum dots of varying size will provide for white luminescence (Page 5, [0043]).  
In an analogous art of the light emitting device, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the phosphor by “930, so as to include the phosphor has a half-width of an emission peak of 35 nm or less as taught by “559, and would have been motivated to do so with reasonable expectation that this would result in providing phosphors having particularly high luminescence intensities, and are particularly effective when the light emitting device is used in illumination applications as suggested by “559 (Page 2, [0039]; Page 3, [0065]). 
In an analogous art of the light emitting device, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the quantum dots by “930, so as to include the blue light emitted from the light emitting element to emit green light having an emission peak wavelength of 510 nm to 560 nm, wherein the quantum dots have an average particle size of 1 nm to 20 nm, preferably 2 nm to 10 nm as taught by “776, and would have been motivated to do so with reasonable expectation that this would result in providing the size of the quantum dots that dictate the color of the luminescence provided by the dots, while other uniform sized quantum dots will provide red and blue luminescence. A blended formulation of quantum dots of varying size will provide for white luminescence as suggested by “766 (Page 5, [0043]).  

Regarding claims 6-7: The disclosure of “930 in view of “559, and “766 is adequately set forth in paragraph above and is incorporated herein by reference. Since the combination of “930 in view of “559, and “766 teaches substantially identical the light emitting device as the recited claimed, one of ordinary skill in the art before the effective filing date of the claimed invention was made, would have expected that chromaticity of light emitted from the light emitting device as disclosed by “930 in view of “559, and “766 would be expected to be the same as claimed (i.e., a chromaticity of light emitted from the light emitting element package is in a quadrangular region formed by connecting four points of (0.4066, 0.1532), (0.3858, 0.1848), (0.1866, 0.0983) and (0.1706, 0.0157) on an x-y chromaticity coordinate system of a CIE1931 chromaticity diagram or a chromaticity of light emitted from the light emitting element package is in a quadrangular region formed by connecting four points of (0.19, 0.0997), (0.19, 0.027013), (0.3, 0.09111) and (0.3, 0.014753) on an x-y chromaticity coordinate system of a CIE1931 chromaticity diagram). If there is any difference between the product of “930 in view of “559, and “766, and the product of the instant claims the difference would have been minor and obvious.  “Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP 2112.01(I). Absent an objective showing to the contrary, the addition of the claimed physical properties to the claim language fails to provide patentable distinction over the prior art. 

10.	Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US Pub. No. 2010/0053930 A1, hereinafter “”930”) in view of Ryosuke Hiramatsu (US Pub. No. 2012/0043559 A1, hereinafter “”559”), and Stokes et al. (US Pub. No. 2005/ 0051766 A1, hereinafter “”766”) as applied to claim 1 above, and further in view of Choi et al. (US Pub. No. 2010/0208493 A1, hereinafter “”493”). 

Regarding claims 3-4: The disclosure of “930 in view of “559, and “766  is adequately set forth in paragraph 9 above and is incorporated herein by reference. “930 in view of “559, and “766 does not expressly teach a light guide plate is disposed between the sealing resin and the quantum dot layer, and wherein the sealing resin is disposed facing one side surface of the light guide plate, and the quantum dot layer is disposed facing an upper surface of the light guide plate.
	However, “493 teaches a light guide plate (LGP; Page 1, [0009]) comprising: a plurality of quantum dots dispersed on at least one of a surface of the light guide plate and inside the light guide plate, wherein the plurality of quantum dots emit light having a different wavelength than a light incident thereto,  wherein the quantum dot layer is sheet-shaped and is spaced apart from the sealing resin(Page 3, [0041]; Page 3, [0043]) with benefit of providing a point source of light having a single color is used to realize a surface light source having white light. Here, since a point source of light having a single color is used, the type and arrangement of the point source of light may be simplified compared with a backlight using a multi-color light source. Also, uniform light distribution may be accomplished due to partial density control of the quantum dots on or within the LGP (Page 4, [0050]). 

    PNG
    media_image1.png
    253
    450
    media_image1.png
    Greyscale
                                        
    PNG
    media_image2.png
    274
    488
    media_image2.png
    Greyscale

In an analogous art of the light emitting device, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the light emitting device by “930, so as to include the quantum dot layer is sheet-shaped and is spaced apart from the sealing resin, wherein a light guide plate is disposed between the sealing resin and the quantum dot layer, and wherein the sealing resin is disposed facing one side surface of the light guide plate, and the quantum dot layer is disposed facing an upper surface of the light guide plate as taught by “493, and would have been motivated to do so with reasonable expectation that this would result in providing a point source of light having a single color is used to realize a surface light source having white light. Here, since a point source of light having a single color is used, the type and arrangement of the point source of light may be simplified compared with a backlight using a multi-color light source. Also, uniform light distribution may be accomplished due to partial density control of the quantum dots on or within the LGP  as suggested “493 (Page 4, [0050]). 

11.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US Pub. No. 2010/0053930 A1, hereinafter “”930”) in view of Ryosuke Hiramatsu (US Pub. No. 2012/0043559 A1, hereinafter “”559”), and Stokes et al. (US Pub. No. 2005/ 0051766 A1, hereinafter “”766”) as applied to claim 1 above, and further in view of Hong et al. (US Pub. No. 2010/0142189 A1, hereinafter “”189”). 

Regarding claim 5: The disclosure of “930 in view of “559, and “766  is adequately set forth in paragraph 9 above and is incorporated herein by reference. “930 in view of “559, and “766 does not expressly teach the sealing resin further includes fillers. 
However, “189 teaches a light emitting device (Page 2, [0029]), comprising: a light emitting element package adapted to emit blue light (Page 2, [0029]) such as a blue LED (Page 6, [0148]) and phosphors, in combination, wherein said phosphors comprise a green emitting phosphor such as β-Si ALON(Page 16, [0314]; Page 17, [0324]) and a red emitting phosphor such as formula (3) as set forth (Page 8, [0180]-[0181]; Page 8, [0187]) including K2[TiF6]:Mn4+ (Page 8, [0187], Page 8, [0190]; read on KSF phosphor), wherein an average particle diameter of the KSF phosphor is in a range of 20 to 50 µm (Page 10, [0209]), wherein the KSF phosphor has a peak emission wavelength in a range of 610 to 650 nm, and a full width at half maximum of the emission peak of the KSF phosphor is 10 nm or less (Page 7, [0175]), and a light guide plate (Page 29, [0485]; Page 42, [0664]-[0665]), wherein the light emitting element package is disposed such that the sealing resin of the light emitting element package faces the lateral surface of the light guide plate (Page 29, [0485], Fig. 6). “189 teaches in the liquid medium, additives such as a diffusing agent to  make the emission light to be more uniform, a filler, a viscosity-controlling agent, an ultraviolet absorber, a refractive index-controlling agent, a shrinkage-reducing agent and a binder may be contained as other components, so long as they do not substantially impair the effects of the present invention. One type of such other components may be used alone, or two or more types may be used in an optional combination or ratio (Page 26, [0428])  with benefit of providing a semiconductor light emitting device which, particularly when used as a backlight for a color image display device, is capable of accomplishing broad color reproducibility as an entire image by adjustment with a color filter, without impairing brightness of the image, and at the same time, by carrying out the red, green and blue emissions by one chip, is free from impairing the productivity in its mounting and which further facilitates adjustment of the white balance, and further to provide a narrow band red emitting phosphor which may be preferably used for such a semiconductor light emitting device and a process for its production (Page 2, [0024]). 
	 In an analogous art of the light emitting device, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the phosphors composition by “930, so as to include the sealing resin includes a KSF phosphor, wherein the KSF phosphor is adapted to absorb at least a portion of the blue light emitted from the light emitting element to emit red light, wherein the sealing resin further includes fillers, and the light emitting element package is disposed such that the sealing resin of the light emitting element package faces the lateral surface of the light guide plate as taught by “189, and would have been motivated to do so with reasonable expectation that this would result in providing a semiconductor light emitting device which, particularly when used as a backlight for a color image display device, is capable of accomplishing broad color reproducibility as an entire image by adjustment with a color filter, without impairing brightness of the image, and at the same time, by carrying out the red, green and blue emissions by one chip, is free from impairing the productivity in its mounting and which further facilitates adjustment of the white balance, and further to provide a narrow band red emitting phosphor which may be preferably used for such a semiconductor light emitting device and a process for its production as suggested by “189 (Page 2, [0024]).

12.	Claims 8-11 rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US Pub. No. 2010/0053930 A1, hereinafter “”930”) in view of Ryosuke Hiramatsu (US Pub. No. 2012/0043559 A1, hereinafter “”559”), and Stokes et al. (US Pub. No. 2005/ 0051766 A1, hereinafter “”766”) as applied to claim 1 above, and further in view of Hosokawa et al. (US Pub. No. 2015/0349213 A1, hereinafter “”213”). 

Regarding claims  8-10: The disclosure of “930 in view of “559, and “766  is adequately set forth in paragraph 9 above and is incorporated herein by reference. “930 in view of “559, and “766 does not expressly teach the light emitting element package comprising the sealing resin includes a MGF phosphor or is a combination of a KSF phosphor, and the MGF phosphor, the KSF phosphor is adapted to absorb at least a portion of the blue light emitted from the light emitting element to emit red light and the MGF phosphor, wherein the MGF phosphor is adapted to absorb at least a portion of the blue light emitted from the light emitting element to emit red light as set forth, wherein the KSF phosphor or the MGF phosphor have a particle size of 20 µm to 50 µm, wherein the sealing resin includes the KSF phosphor.
However, “213 teaches a red phosphor including the composition represented by the following general formula (Page 2, [0033]-[0034]), the particle diameter fall within the range from 5 to 30 µm (Page 3, [0043]), wherein the MGF phosphor is adapted to absorb at least a portion of the blue light emitted from the light emitting element to emit red light (Page 3, [0050]). “213 teaches the light emitting device preferably additionally includes other phosphor such as KSF as a second phosphor that can emit luminescent radiation with a peak wavelength different from the red phosphor as a first phosphor (Page 4, [0055]) , wherein the sealing resin includes the KSF phosphor (Page 3, [0050]) with benefit of providing a component of the light emitting device in a sealing resin that covers the excitation light source.  In the case where the light emitting device includes the sealing resin which contains the red phosphor and covers the excitation light source, the red phosphor absorbs a part of light that is emitted from the excitation light source, and emits red light.  When the excitation light source emits light in the wavelength range from 380 to 485 nm, the light emitted by this excitation light source can be more effectively used.  Accordingly, the loss of light that is emitted by the light emitting device can be reduced. Therefore, the light emitting device can have high efficiency (Page 3, [0050]).  

    PNG
    media_image3.png
    98
    293
    media_image3.png
    Greyscale

In an analogous art of the light emitting device, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the sealing resin includes a red phosphor by “930, so as to include the light emitting element package comprising the sealing resin includes a MGF phosphor or is a combination of a KSF phosphor, and the MGF phosphor, the KSF phosphor is adapted to absorb at least a portion of the blue light emitted from the light emitting element to emit red light and the MGF phosphor, wherein the MGF phosphor is adapted to absorb at least a portion of the blue light emitted from the light emitting element to emit red light as set forth, wherein the KSF phosphor or the MGF phosphor have a particle size of 20 µm to 50 µm, wherein the sealing resin includes the KSF phosphor as taught by “213, and would have been motivated to do so with reasonable expectation that this would result in providing a component of the light emitting device in a sealing resin that covers the excitation light source.  In the case where the light emitting device includes the sealing resin which contains the red phosphor and covers the excitation light source, the red phosphor absorbs a part of light that is emitted from the excitation light source, and emits red light.  When the excitation light source emits light in the wavelength range from 380 to 485 nm, the light emitted by this excitation light source can be more effectively used.  Accordingly, the loss of light that is emitted by the light emitting device can be reduced. Therefore, the light emitting device can have high efficiency as suggested by “213 (Page 3, [0050]).  

	Regarding claim 11: “930 teaches a light emitting device (Page 4, [0059]), wherein the KSF phosphor is disposed in the quantum dot layer as shown in Fig. 5 (Page 4, [0061]).
13.	Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US Pub. No. 2010/0053930 A1, hereinafter “”930”) in view of Ryosuke Hiramatsu (US Pub. No. 2012/0043559 A1, hereinafter “”559”), and Stokes et al. (US Pub. No. 2005/ 0051766 A1, hereinafter “”766”) as applied to claim 1 above, and further in view of Lee et al. (US Pub. No. , hereinafter “”940”).

Regarding claims 14-15: The disclosure of “930 in view of “559, and “766  is adequately set forth in paragraph 9 above and is incorporated herein by reference. “930 in view of “559, and “766 does not expressly teach a full width at half maximum (FWHM) of the emission peak wavelength of the quantum dots adapted to absorb a portion of the blue light emitted from the light emitting element to emit green light is 40 nm or less, preferably 35 nm or less. 
However , “940 teaches the light emitting device 101 may emit blue light, more particularly, light having a dominant wavelength of approximately 435 nm to 470 nm. In this case, the quantum dots may include a first quantum dots having a peak wavelength within a green light wavelength band and a second quantum dots having a peak wavelength within a red light wavelength band. Here, the sizes of the first and second quantum dots may be appropriately adjusted to cause the first quantum dot to have a peak wavelength of approximately 500 nm to 550 nm and cause the second quantum dot to have a peak wavelength of approximately 580 nm to 660 nm. Meanwhile, the quantum dot may emit light stronger than that emitted by a general phosphor within a narrow wavelength band. Accordingly, in the first quantum dot may have a FWHM of approximately 10 nm to 60 nm and the second quantum dot may have a FWHM of approximately 30 nm to 80 nm. In this case, the light emitting device 101 may employ a blue LED chip having a FWHM of approximately 10 nm to 30 nm (Page 4, [0067]) with benefit of providing light having a desired wavelength band may be obtained by adjusting the size of the quantum dot. Here, the size of the quantum dot may be adjusted by appropriately changing the growth conditions of nanocrystals (Page 4, [0066]). 
In an analogous art of the light emitting device, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the quantum dots by “930, so as to include a full width at half maximum (FWHM) of the emission peak wavelength of the quantum dots adapted to absorb a portion of the blue light emitted from the light emitting element to emit green light is 40 nm or less, preferably 35 nm or less as taught by “940, and would have been motivated to do so with reasonable expectation that this would result in providing light having a desired wavelength band may be obtained by adjusting the size of the quantum dot. Here, the size of the quantum dot may be adjusted by appropriately changing the growth conditions of nanocrystals as suggested by “940 (Page 4, [0066]). 

Response to Arguments
14.	Applicant's arguments filed 06/13/2022 have been fully considered but they are not persuasive,
In response to the Applicant requests that the rejections be held in abeyance until there is an indication of allowable subject matter in this application but for the double-patenting rejections.
	The Examiner respectfully disagrees. As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated.  Therefore, an application must not be allowed unless the required compliant terminal disclaimer(s) is/are filed and/or the withdrawal of the nonstatutory double patenting rejection(s) is made of record by the examiner. See MPEP § 804.02, subsection VI., for filing terminal disclaimers required to overcome nonstatutory double patenting rejections in applications filed on or after June 8, 1995. (Emphasis added.)

	In response to the Applicant’s argument that since there is no wavelength conversion component near the light source 13 in Choi “493, it would not have been obvious to place only one of the two wavelength conversion layers of Kim “930 to the outside of the sealing resin. Instead, one of ordinary skill in the art could place both of them to the outside. Further, in present claim 1, red light is converted inside the sealing resin and green light is converted outside the sealing resin. The cited references fail to disclose or suggest such a configuration.
	The Examiner respectfully disagrees. ”930 teaches the red light is converted inside the sealing resin and the green light is converted outside the sealing resin as shown in Fig 5 (Page 5, [0060]-[0061]). “930 in view of “559, and “766 does not expressly teach a light guide plate is disposed between the sealing resin and the quantum dot layer, and wherein the sealing resin is disposed facing one side surface of the light guide plate, and the quantum dot layer is disposed facing an upper surface of the light guide plate.
	However, “493 teaches a light guide plate (LGP; Page 1, [0009]) comprising: a plurality of quantum dots dispersed on at least one of a surface of the light guide plate and inside the light guide plate, wherein the plurality of quantum dots emit light having a different wavelength than a light incident thereto,  wherein the quantum dot layer is sheet-shaped and is spaced apart from the sealing resin(Page 3, [0041]; Page 3, [0043]) with benefit of providing a point source of light having a single color is used to realize a surface light source having white light. Here, since a point source of light having a single color is used, the type and arrangement of the point source of light may be simplified compared with a backlight using a multi-color light source. Also, uniform light distribution may be accomplished due to partial density control of the quantum dots on or within the LGP (Page 4, [0050]). 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The Examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, nevertheless, the combination of “930 in view of “493 is deemed to teach the light emitting device as the recited claimed. In an analogous art of the light emitting device, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the light emitting device by “930, so as to include the quantum dot layer is sheet-shaped and is spaced apart from the sealing resin, wherein a light guide plate is disposed between the sealing resin and the quantum dot layer, and wherein the sealing resin is disposed facing one side surface of the light guide plate, and the quantum dot layer is disposed facing an upper surface of the light guide plate as taught by “493, and would have been motivated to do so with reasonable expectation that this would result in providing a point source of light having a single color is used to realize a surface light source having white light. Here, since a point source of light having a single color is used, the type and arrangement of the point source of light may be simplified compared with a backlight using a multi-color light source. Also, uniform light distribution may be accomplished due to partial density control of the quantum dots on or within the LGP  as suggested “493 (Page 4, [0050]). 
It is noted that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant, In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972); In re Dillon, 91 9 F.2d 688,16 USPQ2d 1897 (Fed. Cir. 1990) cert. denied, 500 U.S. 904 (1991). Also, while there must be motivation to make the claimed invention, there is no requirement that the prior art provide the same reason as the applicant to make the claimed invention, Ex parte Levengood, 28 USPQ2d 1300,1302 (Bd. Pat. App. & Inter. 1993). Thus, “493 cures the deficiency in “930 reference relied upon in rejecting independent claim 1. The applicants need to show that his, her, or their invention is actually different from and unexpectedly better than the prior art, see In re Best, 195 USPQ 430, 433,434 (CCPA 1977). The applicant is invited to submit any declaration under 37 CFR 1.132 to overcome the rejection based upon reference applied under 35 U.S.C. 103 (a) as set forth in this Office action to compare their invention product and show the light emitting device product is actually different from and unexpectedly better than the teachings of the references. No evidence by the way of declaration in this regard has been presented.

15.	Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner Information
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bijan Ahvazi, Ph.D. whose telephone number is (571) 270-3449.  The examiner can normally be reached on Mon-Fri 9.00 A.M. -7 P.M. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Bijan Ahvazi/
Primary Examiner, Art Unit 1763
07/18/2022